                Case:
ILND 450 (Rev. 10/13)    1:19-cv-08095
                      Judgment in a Civil Action   Document #: 28 Filed: 06/08/20 Page 1 of 1 PageID #:614

                                         IN THE UNITED STATES DISTRICT COURT
                                                       FOR THE
                                            NORTHERN DISTRICT OF ILLINOIS

Seafarers Pension Plan               ,

Plaintiff(s),
                                                                    Case No. 19 C 8095
v.                                                                  Judge Harry D. Leinenweber

Robert A Bradway, et al ,

Defendant(s).

                                                     JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                    in favor of plaintiff(s)
                    and against defendant(s)
                    in the amount of $       ,

                              which          includes       pre–judgment interest.
                                             does not include pre–judgment interest.

          Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

          Plaintiff(s) shall recover costs from defendant(s).


                    in favor of defendant(s) Robert A Bradway, et al
                    and against plaintiff(s) Seafarers Pension Plan
.
          Defendant(s) shall recover costs from plaintiff(s).


                    other:

This action was (check one):

     tried by a jury with Judge Harry D. Leinenweber presiding, and the jury has rendered a verdict.
     tried by Judge Harry D. Leinenweber without a jury and the above decision was reached.
     decided by Judge Harry D. Leinenweber on a motion.



Date: 6/8/2020                                                   Thomas G. Bruton, Clerk of Court

                                                                 Melanie A. Foster, Deputy Clerk
